          Case 7:19-mj-11356-UA Document 25 Filed 08/28/20 Page 1 of 1




                                                             June 26, 2020


The Honorable Judith McCarthy
Magistrate Judge                                       SO ORDERED:
Southern District of New York                          Application granted.
300 Quarropas Street
White Plains, NY 10601-4150
                                                       _______________________________ 8-27-2020
       Re:     United States v. Patrick Gorychka
                                                       JUDITH C. McCARTHY
               19 Mag 11356                            United States Magistrate Judge


Dear Honorable McCarthy:

        I hope this letter finds you well. I am writing on behalf of Patrick Gorychka and to
ask that you modify the terms of his release so that, with prior approval from Pre-Trial
Services, Mr. Gorychka may travel to my office to
background, Mr. Gorchka was charged with violating 18 U.S.C. § 2422(b) on December 5,
2020. That same day, Mr. Gorchka was released to home-detention and the terms of his
release specifically prohibit him from using a computer or from connecting to the internet.
In preparation for Mr. Gorchka                         Your Honor please modify the terms of
his release so that he may use a computer at my office to communicate with an expert.1 If
approved, Mr. Grochka would travel to my office and I would setup a laptop in a large
conference room which will enable Mr. Gorchka to communicate via video with the expert.
Of course, I will supervise Mr. Gorchka s use of the computer and I will ensure that he only
uses the computer to communicate with the expert. I expect that, if approved, this would
occur next week, most likely on September 1, 2020.

       I have spoken to Pretrial Officer Leo Barrios. Mr. Barrios does not object to this
request. I have also spoken to AUSA Marcia Cohen and she does not object to this request.

       Thank you very much for your consideration.

                                                             Sincerely,



                                                             Benjamin Gold



1Due to the COVID-19 epidemic, this expert is not currently willing to meet with Mr. Gorchka in
person.
